Citation Nr: 1741368	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals status post hemorrhoidectomy, fistulectomy, and sphincterotomy (hemorrhoid disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected hemorrhoid disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1994.  The Veteran's discharge from service on December 23, 1990, is considered honorable for VA purposes.  The Veteran's service for the period from December 24, 1990, to April 18, 1994, is considered dishonorable for VA purposes, and is, thus, a bar to VA benefits.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for hemorrhoids, effective October 26, 2001.  In August 2008, the Veteran filed his notice of disagreement (NOD) with the assigned rating, and a statement of the case (SOC) was issued in July 2009.  The Veteran filed his substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection,  the Board has characterized the rating claim  in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In October 2010, the Board remanded the claim for an initial, compensable rating for to the RO  to schedule the Veteran for a Board hearing. 

In January 2011, the Veteran's representative provided an oral argument during a Board video-conference hearing before the undersigned Veterans Law Judge.  The Board notes that the Veteran was hospitalized and unable to attend the hearing.  A transcript of that hearing is of record.  

In March 2011, the Board remanded the for an initial, compensable rating for hemorrhoid disability to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development and adjudication.  After accomplishing further action, the AMC continued to deny the claim  (as reflected in a January 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In March 2015, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the hemorrhoid disability under consideration (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded both claims on appeal to the RO, via the AMC, for additional development and adjudication.  After accomplishing further action, the AMC denied both claims (as reflected in a November 2016 SSOC) and returned these matters to the Board for further consideration.

As regards the matter of representation, the Board notes that the Veteran filed a VA Form 21-22, Appointment of Veterans Services Organization as Claimant's Representative, in favor of  Alpha Veterans Disability Advocates  n April 2011.  In a February 2013 letter, that organization revoked its  representation of the Veteran.  In November 2014, the Veteran executed a power of attorney in favor of The American Legion, and in January 2015, that organization submitted additional argument on the Veteran's behalf.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

In July 2017, the Executive in Charge and Interim Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The collective lay and medical evidence of record indicates that, since the October 26, 2001 effective date of the award of service connection, the Veteran's hemorrhoid disability has been manifested by persistent bleeding with fissures.

3.  The schedular criteria are adequate to rate the Veteran's hemorrhoid disability  at all pertinent points.

4.  As the Veteran's hemorrhoid disability is now rated as 20 percent disability,  the  percentage requirements for a schedular TDIU due to that disability are not met, and the weight of the evidence indicates that disability has not prevented him from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent, but no higher, rating for hemorrhoid disability  are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336 (2016).

2.  The criteria for a TDIU due to service-connected hemorrhoid disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received,  notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A March 2008 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for hemorrhoids.  Additionally, an October 2011 letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a TDIU. These letters indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

After the July 2008 award of service connection for hemorrhoids, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a December July 2009 SOC set forth the applicable criteria for higher ratings for hemorrhoids (the timing and form of which suffices, in part, for Dingess/Hartman).

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records (as requested by the Board in its March 2015 remand), Social Security Administrative (SSA) records(as requested by the Board in its March 2011 and March 2015 remand), and reports of VA examination (as requested by the Board in its March 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on  either claim, prior to appellate consideration, is required.

With regard to the September 2008 DRO hearing and the January 2011 Board hearing, during each hearing, the DRO and the undersigned Veterans Law Judge each identified the issue then on appeal-the claim for  increased rating for hemorrhoids.  During the DRO hearing, the Veteran's provided testimony regarding his service-connected disability, symptoms thereof, and his reported his continued treatment for his disability.  During the Board hearing, the Veteran's representative, on behalf of the Veteran, provided testimony concerning the severity of the Veteran's hemorrhoid disability.  Although, in connection with the most recent, Board, hearing, the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As noted, following the hearing, the claim for higher rating was remanded for additional development, and, as a result, additional evidence was added to the claims file.  Thus, the hearings were legally sufficient.  See 38 C.F.R. § 3.103 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

Moreover, as indicated above, as there has been substantial compliance with the prior remand directives, the evidence of record is adequate for resolution of each claim.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claim.  Hence, the Veteran is not prejudiced by the Board proceeding to a decision on each claim on appeal, at this juncture.  .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The Veteran has been awarded a noncompensable disability rating for his hemorrhoid disability, effective October 26, 2001; he contends that a higher rating is warranted.. 

The rating for the Veteran's hemorrhoid disability has been assigned under DC 7336, for internal or external hemorrhoids.  Under DC 7336, a noncompensable rating is assigned for mild or moderate hemorrhoid symptoms; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; and a maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

In the present case, the Veteran was afforded a VA examination in February 2002.  He then Veteran reported daily rectal pain and bleeding.  He stated that he had poor sphincter control, occasional blood in his underpants, and required a pad for bleeding.  He stated that he bled  following a bowel movement, and that he required an inflatable donut when sitting.  On  physical examination, the examiner indicated that there was no evidence of fecal leakage, anemia, fissures, bleeding, or hemorrhoids.  The examiner found that the Veteran had normal rectal tone, as the size of his lumen rectum and anus 1 to 2 centimeters.  The Veteran denied further testing such as colonoscopy, manometry and defecography.

In a September 2008 VA treatment record, the examining treatment provider noted that the anus was unremarkable with normal rectal sphincter tone without visible external hemorrhoids. 

In October 2008, the Veteran was afforded a VA examination.  He then reported burning and itching of the anus, constant sensation with infrequent occurrences of scant blood on tissue when wiping rectum, and rectal bleeding when wiping after a hard bowel movement.  He denied tenesmus swelling, perianal discharge, frequent incontinence, anemia fissures, poor sphincter tone, fecal leakage, involuntary bowel movements requiring a pad, or thrombosis of the hemorrhoid.  He requires witch hazel and Metamucil routinely.  He stated that his hemorrhoid disability has caused alterations in his employment and recreational activity.  The Veteran explained that he no longer patriciates in sports.  The Veteran reported that he is trained in clerical administrative typing.  He stated that he has been unemployed since August 2008.  He indicated that he was employed as a secretary with duties that included typing.  He stated that he quit his position as a secretary because he was unable to sit for more than 4 hours at a time.  He stated that his prior employment as a secretary caused rectal pain due to prolonged sitting. 

On physical  examination in October 2008, there was no evidence of external hemorrhoids.  There was no evidence of fecal leakage, fissures, bleeding, recta prolapse.  His sphincter tone was intact.  There was a normal rectal sphincter tone without visible external hemorrhoids.  The examiner noted that in September 2008, the Veteran went to the emergency room, for an unrelated condition, and had an anal examination that revealed a normal rectal.  The examiner explained that the September 2008 examination of the anus was unremarkable with normal rectal sphincter tone without visible external hemorrhoids.  The examiner noted that the Veteran's October 2008 physical examination showed the same results that were noted in September 2008.  The VA examiner found that the Veteran has the ability to work.

In an October 2008 statement, the Veteran's friend reported that he had worked with the Veteran since 2002 and had witnessed the Veteran's complaints of hemorrhoids.  The Veteran's friend also stated that the Veteran had lost multiple jobs due to his depression. 

During the September 2008 DRO hearing, the Veteran testified that he was last employed from March 2008 to August 2008.  The Veteran testified that he was  no longer employed due to his hemorrhoids.  He stated that, during the course of his employment, he missed 30 days of work due to his hemorrhoids.  The Veteran reported that he bled at least one week due to his hemorrhoids.  He also reported pain and irritation. 

In a December 2010 VA treatment report references the examiner's findings of  non-thrombosed, external hemorrhoids.

In an April 2011 statement, the Veteran reported stenosis of the anal canal, recurrence of hemorrhoids, fistula, and a rectal prolapse. 

The Veteran was afforded an examination in November 2011.  He then  reported itching, diarrhea, pain, tenesmus, swelling, and anal discharge.  He stated that when his hemorrhoids are active he experiences severe pain.  He reported intermittent bleeding.  He denied fecal incontinence and fistulas.  He stated that he has been unable to work due to his hemorrhoids, namely because his prior job history consists of administration type positions that require prolonged siting.  He states that he cannot sit for more than a few hours due to his hemorrhoids.  On  physical examination, the examiner indicated that there was no evidence of fecal leakage, anemia, fissures, bleeding, or rectal prolapse.  The examiner found that the size of lumen rectum and anus were normal; his hemorrhoids were normal, caliber internal hemorrhoids; and that his sphincter tone was normal, based on an anoscopy. 

An April 2012 VA emergency department note documents  that the Veteran had a fissure.  There was no evidence of hemorrhoids.  The VA treatment provider noted that the Veteran reported having to wear diapers that week due to blood in his underwear. 

A November 2013 VA attending note references  the Veteran's ongoing complaints of rectal pain but suggestion  that such pain may not be due to hemorrhoids.  The VA attending suggested a diagnosis of hyperalgesia but indicated that the Veteran's pain could be due to other causes, including a neuropathy, skin irritation from chronic wiping, or psychiatric causes. 

A December 2013 VA pain consult record notes the Veteran's complaints of deep pain in the rectal area, which worsened with constipation and straining and any extended activity, to include sitting, standing, and walking.  The VA treatment provider noted that in May 2010 the Veteran underwent an anoscopy which revealed no evidence hemorrhoid, ulcer, mass, or other abnormality.  

In an August 2014 VA treatment report, the examining treatment provider noted that there were no external fissures or sores.  There were small external hemorrhoids that were nonbleeding.

A November 2014 VA treatment record reflects rhe  Veteran's report that he was unable to work due to hemorrhoid pain and extreme irritability/mood.  The VA treatment provider noted the Veteran's chronic rectal pain, which was assessed as neuropathic pain.  It was further  noted that the Veteran's pain may be worsened by depression.

A November 2015 VA treatment record notes chronic rectal pain.

In October 2016, the Veteran was afforded a VA examination.  The Veteran reported rectal pain that worsens upon sitting or standing and that he had bleeding following a bowel movement.  He stated that he required a pad twice a day due to leakage, and that he was  no longer able to participate in sports due to pain. 

On examination in October 2016, the examiner found that the rectal and anal area was normal, as there were no external hemorrhoids, anal fissures, or other abnormalities.  The VA examiner noted that the Veteran underwent a colonoscopy in 2012, which revealed internal hemorrhoids but otherwise a normal colonoscopy.  The examiner also noted the Veteran's November 2013 evaluation.  The examiner indicated that there was no evidence to support that the Veteran's hemorrhoids causes severe pain.  The examiner based such findings on the October 2016 examination and the Veteran's claims file that includes two separate evaluations from a pain specialist.  The examiner diagnosed mild or moderate hemorrhoids.  The examiner opined that the Veteran's hemorrhoids do not impact his ability to work.  The examiner explained that his opinion is based on his examination findings and the SSA's July 2015 examination, in which the SSA found that the Veteran is able to work and can lift and carry up to 20 pounds and sit, stand and walk up to 6 hours in an 8 hour day with normal breaks.  Moreover, the SSA's examination found that the Veteran is limited to simple routine repetitive work that does not require contact with public or working as part of a team.

Considering the pertinent evidence in light of the above-noted criteria, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for an initial 20 percent rating for hemorrhoids  are met.

To this end, the evidence shows that the Veteran has had persistent bleeding.  
The Veteran has reported rectal pain and bleeding during VA treatment visits and examinations.  For instance, during the February 2002 examination, the Veteran reported daily rectal pain and bleeding.  Furthermore, during the September 2008 DRO hearing, the Veteran stated that he has bleeding once a week.  Notably the Veteran has consistently reported that he has bleeding following a bowel movement and after wiping.  See VA examination reports dated in feburay2002, October 2008, and October 2016.

Additionally, during the period under consideration,  the Veteran had an anal fissure.  Importantly, in an April 2012 VA emergency department note showed that the Veteran had a fissure.

Accordingly, as it appears that both persistent bleeding and a fissure have been shown during the pertinet time period on appeal, a 20 percent rating for hemorrhoids is warranted under Diagnostic Code 7336.

However, there is no basis for assignment of any higher schedular rating.  As a 20 percent is the highest rating available under DC 7336, a higher rating is not assignable under this diagnostic code.  While the Board has considered the applicability of other diagnostic codes for evaluating the disability, the Veteran's hemorrhoids, and the rating schedule clearly calls for rating internal and external hemorrhoids under Diagnostic Code 7336.  Thus, there is no basis for assigning a schedular rating under an alternative diagnostic code under 38 C.F.R. § 4.114.  

Additionally, the Board finds that, at no point pertinent to the current claim has the Veteran's service-connected hemorrhoid disability reflected so exceptional or so unusual a picture as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, the symptoms associated with the Veteran's service-connected hemorrhoid disability during the period under consideration have included anal itching, fecal leakage, pain, a fissure, and bleeding.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, the criteria contemplate the described symptomatology (e.g., recurrent bleeding and anal fissure) and the degree of the Veteran's impairment from hemorrhoids.  Hence, the criteria under DC 7336 encompass a broad range of effects of the symptoms associated with the Veteran's hemorrhoid disability s, to include those described by the Veteran.  Therefore, the rating assigned for the service-connected hemorrhoids contemplate all of the Veteran's reported and observed symptoms during the period under consideration, as explained h above.  Notably, there is no specific evidence or argument that the applicable schedular criteria are inadequate to evaluate the disability under consideration.

The Board further notes  that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hemorrhoid disability s is appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, a 20 percent rating for the Veteran's hemorrhoid disability is warranted.  The Board has resolved reasonable doubt in the Veteran's favor in assigning an initial 20 percent rating , but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

The Veteran has asserted that his service-connected hemorrhoid disability prevents him from securing or following a substantially gainful occupation.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. §  4.16 (a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. §  4.16 (b).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from  nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran' hemorrhoid disability has been assigned a 20 percent rating.  hemorrhoids Accordingly, the percentage requirements for a schedular TDIU are not met.  See 38 C.F.R. § 4.16 (a). 

Nonetheless, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  See 38 C.F.R. § 4.16 (b).  Thus, the Board must determine whether the evidence indicates that the Veteran's service-connected disabilities, alone, preclude gainful employment consistent with his education and occupational experience at any time during the claim period.  If so, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance, and must, instead, refer the claim to the first line authority prescribed in section 4.16(b) for consideration of the Veteran's entitlement to an extra-schedular rating.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

The evidence of record reflects that the Veteran has a high school education with some college.  See February 2015 VA mental disorder examination report.. 

With respect to occupational experience, SSA records reveal the Veteran worked in an administrative position from 1980 to 1984; as social worker from 2003 to 2005; and as a customer service representative from 1995 to 2011.

As indicated above, the evidence shows that the Veteran's hemorrhoid disability has been  manifested by persistent bleeding and an anal fissure.  Although, the Veteran has reported that he is unable to work due to his hemorrhoids because of his prolonged pain upon sitting and bleeding, February 2002, October 2008, and October 2016 examiners have found  the Veteran able to work.  Moreover, the October 2016 examiner stated that although the Veteran has described severe painful hemorrhoids his pain is not all related to his hemorrhoids but rather related to other causes.  In support of his findings, the October 2016 examiner referenced the finding of two pain specialists that the Veteran's pain may be related to other causes than hemorrhoids.  

The Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350  , 134 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381   (2013)). However, as medical examiners are responsible for providing a full description of the functional effects of disability upon a person's ordinary activity (see 38 C.F.R. § 4.10  (2016)), and have done so here, the findings, comments and opinions of VA examiners have appropriately been considered as pertinent evidence, along with other evidence of record, in determining whether he can perform the physical acts required for substantially gainful employment

In addition to the VA medical records discussed above, SSA records reflect  that the Veteran's claim for disability benefits was denied.  Such records indicate the Veteran's ability to work, and to be able to lift and carry up to 20 pounds and sit, stand and walk up to 6 hours in an 8 hour day with normal breaks.   

The Board has also considered the lay evidence of record.  While the /he is certainly competent to recount his employment and other history, and to describe the functional effects of his service-connected disability , to whatever extent he may attempt to opine that his service-connected disability renders him unemployable, the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter.  See e.g., 38 C.F.R. § 3.159 (2016) and Bostain v. West, 11 Vet. App. 124, 127 (1998).  In any event, the Board further notes that he also has attributed his unemployability, at least in part, to psychiatric symptoms ("extreme irritability/mood",  as noted on November 2014 examination), and his friend stated that the Veteran has lost multiple jobs due to his depression.  See October 2008 statement.

For all the foregoing reasons, the Board finds that the weight of the evidence indicates that, while the Veteran's service-connected disability clearly has impacted his employment, that disability has not precluded him from securing and maintaining substantially gainful employment consistent with his education and  occupational experience.  

Accordingly, referral of the claim to the first line authority prescribed in 38 C.F.R. § 4.16 (b) for extra-schedular consideration is not warranted, and that the claim for a TDIU due to the hemorrhoid disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b); 3.102; Gilbert, supra.








      (CONTINUED ON NEXT PAGE)



ORDER

An initial 20 percent rating for hemorrhoid disability is granted, subject to the legal authority governing the payment of compensation.

Aa TDIU due to service-connected hemorrhoid disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


